Status of Application
1.	Acknowledgment is made of the amendments filed 01/14/2021. Upon entering the amendments, claims 1 and 9-10 are amended. Claims 1-11 are pending in the application, and claims 9-10 are withdrawn from consideration as non-elected. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive metal oxynitride thin film, capacitor element comprising the same, and process for producing said metal oxynitride thin film, and applicant's arguments show that the thin film of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that previously applied prior art to Tobias et al and Koutsaroff et al does not teach a film having a perovskite structure wherein octahedrons in which anions occupy six vertices and a B site atom exists in a center share vertexes, and further wherein the α value of the chemical formula of the instant claims is greater than 0 and 0.300 or less. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Election/Restrictions
3.	Claims 1-8 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
4.	Claims 1-11 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed metal oxynitride thin film, capacitor element comprising the same, and process for producing said metal oxynitride thin film. Specifically, the prior art fails to teach a metal oxynitride thin film that has a perovskite structure where octahedrons in which atoms occupy six vertexes and a B site atom exists in a center share vertexes, and wherein said film is represented by the formula A1+αBOx+αNy, with the α value being greater than 0 and less than or equal to 0.300, the y value being 0.300-0.700 each inclusive, and the x+α content being at least 2.450, wherein the film structure has a structure represented compositionally by AO and that is layered parallel to a plane perpendicular to a c-axis of said perovskite structure, said AO structure being bonded with and incorporated into the perovskite structure. The prior art also necessarily does not teach or suggest a capacitor comprising a film meeting each aforementioned limitation, or a process wherein a film meeting each aforementioned limitation is produced. 
The most relevant prior art references found are Tobias et al (Anion Ordering and Defect Structure in Ruddlesden−Popper Strontium Niobium Oxynitrides) in view of Koutsaroff et al (US 8848336). The difference from instant claims is that while Tobias et al teaches a metal oxynitride material having a composition represented by the formula Sr2NbO3+xN1-x with an embodiment wherein the composition is Sr2NbO3.28N0.72, and wherein the film has a perovskite structure, Tobias does not teach or suggest the structural features of the amended claims because the Ruddlesden-Popper structure does not have octahedrons in which atoms occupy six vertexes and a B site atom exists in a center share vertexes, and does not teach a composition represented by a formula wherein an α value is 0-0.300. Koutsaroff teaches a perovskite material wherein the A and B components can be Sr and Nb and teaches that the nitrogen content can be varied within a range of 0.05-1.0; Koutsaroff, however, does not provide a teaching or suggestion of a perovskite film having the structure of the amended claims, or that is represented by a formula A1+αBOx+αNy, with the α value being greater than 0 and less than or equal to 0.300, the y value being 0.300-0.700 each inclusive, and the x+α content being at least 2.450. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 March 2021